Citation Nr: 0933927	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  08-38 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
pseudofolliculitis barbae with keloid, right jaw area. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from May 1992 to May 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  In that rating decision, the 
RO continued the 30 percent disability rating for service-
connected  pseudofolliculitis barbae with keloid, right jaw 
area.

In April 2009, the Veteran testified before the undersigned 
Acting Veterans' Law Judge during hearing at the Central 
Office in Washington, District of Columbia, via 
videoconferencing capabilities.  A copy of the transcript is 
contained in the claim folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to an evaluation in excess of 
30 percent for his service-connected pseudofolliculitis 
barbae with keloid, right jaw area.  As is explained below, 
the Board finds that additional development is necessary 
prior to adjudication of this claim.  It appears that a new 
examination is in order. 

The Veteran was last afforded a VA examination in December 
2007; however, the Veteran has stated that his condition has 
worsened since that examination.  See July 2008 notice of 
disagreement.  In particular, the Veteran stated that the 
keloid on his jaw had grown in size.  Additionally, the 
Veteran's testimony during April 2009 hearing indicates that 
his condition has worsened since the December 2007 VA 
examination.  During the hearing, the Veteran testified that 
the skin texture of the keloid on the right side of his jaw 
is scaly; whereas the December 2007 VA examiner noted that 
the skin texture was normal upon examination.  Further, the 
Veteran testified that occasionally there was blood and pus 
discharge from the skin area of the keloid.  Consequently, 
even though the examination is less than two years old, the 
Board finds that there is credible evidence of worsening.  
Hence, a new VA examination to determine the current severity 
of the service connected disability is warranted.  

Additionally, at the April 2009 hearing, the Veteran also 
indicated that there were outstanding records of VA and 
private treatment.  He testified that he recently received 
his annual physical at VA Community Based Outpatient Clinic 
at Sumter (VACBOC).  The record only contains VA treatment 
records dated March 2007 to February 2008 from VACBOC.  He 
also testified that he received treatment for his disability 
at his place of employment, Honda of South Carolina in 
Timmonsville, South Carolina.  

The RO/AMC, with the Veteran's assistance, should attempt to 
obtain these records as well as any other outstanding records 
of pertinent treatment.  If the RO/AMC is unable to locate 
any identified treatment records, then a memorandum of the 
RO/AMC's efforts in attempting to obtain those records should 
be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment for the 
pseudofolliculitis barbae that are not yet 
on file.  In particular, the RO/AMC should 
obtain any outstanding treatment records 
from VA Community Based Outpatient Clinic 
at Sumter.  Additionally, the RO/AMC 
should attempt to obtain the Veteran's 
private treatment records at his place of 
employment, Honda of South Carolina in 
Timmonsville, South Carolina. 

If the RO/AMC is unable to locate any 
identified treatment records, then a 
memorandum of the RO/AMC's efforts in 
attempting to obtain those records should 
be associated with the claim file.

2.  Then, the Veteran should be afforded a 
VA skin examination to evaluate the 
current level of severity of his service-
connected pseudofolliculitis barbae with 
keloid, right jaw area.  The claim file 
should be made available to the examiner, 
who should review the entire claim folder 
in conjunction with this examination.  
This fact should be so indicated in the 
examination report.  All indicated tests 
and studies should be undertaken.  All the 
results from the indicated studies should 
be made available to the examining 
physician prior to the completion of his 
or her examination report. 

In the examination report, the examiner 
should indicate the presence or absence of 
the following:  (1) any visible or 
palpable tissue loss; (2) any gross 
distortion or asymmetry of any features or 
set of feature (nose, chin, forehead, 
eyes, ears, cheeks, or lips); (3) the 
length and the width; (4) whether it is 
elevated or depressed on palpation; (5) 
adherent to the underlying tissue; (6) any 
hypo-or hyper-pigmented area and area 
coverage; (7) any abnormal skin texture 
and area coverage; (8) any lack of 
underlying soft tissue and area coverage; 
and (9) if the skin is indurated or 
inflexible and area coverage.  The 
examiner should provide unretouched color 
photographs if necessary. 

The examiner should also describe the 
symptomatology associated with the 
Veteran's disability, and the impact of 
such symptomatology on his occupation and 
his daily life.  If the VA examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.

3.  Thereafter, the RO/AMC should review 
the claim file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO/AMC should 
then readjudicate the claim on appeal.  If 
any benefit sought remains denied, the 
RO/AMC should issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

